1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL DEONTRAY WILLIAMS,                      )   Case No.: 1:20-cv-01094-AWI-BAM (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER THAT INMATE CHRISTOPHER
13            v.                                         DICKSON IS NO LONGER NEEDED AS A
                                                     )   WITNESS IN THESE PROCEEDINGS, AND THE
14                                                   )   WRIT OF HABEAS CORPUS AD
     PFEIFFER, et al.,
                                                     )   TESTIFICANDUM IS DISCHARGED
15                    Defendants.                    )
                                                     )
16                                                   )

17            Plaintiff Michael Deontray Williams is appearing pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19            A video settlement conference in this matter commenced on April 30, 2021. Inmate Michael

20   Deontray Williams, CDCR #H-93392, is no longer needed by the Court as a witness in these

21   proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

22   DISCHARGED.

23
24
25   IT IS SO ORDERED.

26   Dated:        April 30, 2021
27                                                       UNITED STATES MAGISTRATE JUDGE

28
